Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 1 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 2 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 3 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 4 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 5 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 6 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 7 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 8 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 9 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 10 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 11 of 12
Case 21-30050   Doc 117   Filed 04/12/21 Entered 04/12/21 14:55:58   Desc Main
                          Document      Page 12 of 12
